Case 2:17-cv-06929-PA-JEM Document 206 Filed 05/07/19 Page 1 of 2 Page ID #:5308



   1   Edward Gartenberg (SB# 102693)
       Milena Dolukhanyan (SB#303157)
   2   GARTENBERG GELFAND HAYTON LLP
       15260 Ventura Boulevard, Suite 1920
   3   Sherman Oaks, California 91403
       Telephone: (213) 542-2100
   4   Facsimile: (213) 542-2101
       Emails: egartenberg@gghslaw.com
   5         mdolukhanyan@gghslaw.com
       Attorneys for Defendant
   6   EDWARD CHEN
   7   NICOLAS MORGAN (SB# 166441)
       nicolasmorgan@paulhastings.com
   8   THOMAS A. ZACCARO (SB# 183241)
       thomaszaccaro@paulhastings.com
   9   PAUL HASTINGS LLP
       515 South Flower Street
  10   Twenty-Fifth Floor
       Los Angeles, California 90071-2228
  11   Telephone: 1(213) 683-6000
       Facsimile: 1(213) 627-0705
  12   Attorneys for Defendant
       JEAN CHEN
  13

  14                       UNITED STATES DISTRICT COURT
  15                      CENTRAL DISTRICT OF CALIFORNIA
  16                              WESTERN DIVISION
  17

  18   SECURITIES AND EXCHANGE                  CASE NO. 2:17-cv-06929-PA-JEM
       COMMISSION,
  19                                            ORDER GRANTING
                     Plaintiff,                 STIPULATION RE PARTIAL
  20                                            DISTRIBUTIONS
             vs.
  21                                            Judge: Hon. Percy Anderson
       EDWARD CHEN, JEAN CHEN,
  22   HOME PARADISE INVESTMENT                 Courtroom: 9A
       CENTER LLC, GH INVESTMENT LP,
  23   GH DESIGN GROUP, LLC, GOLDEN
       GALAXY LP, MEGA HOME, LLC,
  24
                     Defendant.
  25

  26

  27

  28
                                                           [PROPOSED] ORDER GRANTING
                                                               STIPULATION RE PARTIAL
                                                                        DISTRIBUTIONS
Case 2:17-cv-06929-PA-JEM Document 206 Filed 05/07/19 Page 2 of 2 Page ID #:5309



   1           The Court having considered the Parties’ Stipulation re Partial Distributions
   2   (“Stipulation”), and for good cause shown, it is hereby ORDERED that the
   3   Stipulation is GRANTED and:
   4                   1.        Defendants Edward Chen and Jean Chen may pay $210,000 plus
   5   $90,000 to offset the combined management fees to the Distribution Agent in
   6   partial satisfaction of the joint and several disgorgement and prejudgment interest
   7   amounts required to be paid by the Judgments; and
   8                   2.        Upon receipt of the $300,000, the Distribution Agent is
   9   authorized and directed to immediately transfer the principal amount of $500,000
  10   plus a $45,000 management fee for each of them from the Distribution Fund to EB-
  11   5 projects which Liu and Tang will identify to the Distribution Agent. These
  12   amounts shall be deducted from any proportionate distribution that would otherwise
  13   have been made for the benefit of Liu and Tang as part of the ultimate disbursement
  14   of the Distribution Fund.
  15

  16   IT IS SO ORDERED
  17

  18   DATED: May 7, 2019
                                                              Hon. Percy Anderson
  19                                                    UNITED STATES DISTRICT JUDGE
  20   LEGAL_US_W # 98510951.1

  21

  22

  23

  24

  25

  26

  27

  28
                                                                       [PROPOSED] ORDER GRANTING
                                                     -1-                   STIPULATION RE PARTIAL
                                                                                    DISTRIBUTIONS
